department of the treasury internal_revenue_service washington d c may tax_exempt_and_government_entities_division uniform issue list legend taxpayer a plan bank c account d account e amount amount dear this is in response to your request dated date as supplemented by correspondence dated march and date from your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to a mistake made by bank c taxpayer a further represents that amount has not been used for any other purpose taxpayer a represents that she was a participant in plan b administered by bank c in taxpayer a was advised by a bank c advisor to transfer her account balance in plan b to an ira to be set up by the bank c advisor the transfer was to be a direct_rollover from one account to the other on date the bank c advisor completed a transfer of amount from plan b to account d which was intended to be an ira however account d was a non-ira account at the beginning of june the bank c advisor recommended the transfer of amount of the believed ira account d to a new ira at bank c on date amount was transferred from account d to a new account e however account e was also a non-ira account the request for relief is accompanied by a letter from bank c admitting its mistake based on the facts and representations you requested a ruling that the service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_402 of the code provides that an individual_retirement_account ira is one type of eligible_retirement_plan revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was caused by an admitted mistake by bank c which resulted in amount being deposited into a non-ira account rather than a traditional_ira account therefore pursuant to sec_402 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution for purposes of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 sincerely cj j _ j carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
